

RETENTION AGREEMENT
THIS RETENTION AGREEMENT (the “Agreement”) is made as of the 4th day of
February, 2016 (the “Effective Date”), by and between Continental Casualty
Company, an Illinois insurance company (the “Company”), and D. Craig Mense
(“Executive”).
WITNESSETH:
WHEREAS, the Company wishes to retain Executive as Executive Vice President and
Chief Financial Officer of the Company with senior management level
responsibility in the capacity of Chief Financial Officer for the principal
business units and subsidiaries of the Company, being hereinafter referred to as
the “CNA insurance companies,” through the Target Date (as defined herein) and
Executive agrees to remaining in such employment under the terms and conditions
set forth hereinbelow.
NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants herein, the parties hereto agree as follows:
1.    Retention Bonus. If Executive is employed by the Company through November
19, 2018, or if he experiences a Qualifying Termination (defined herein) prior
to such date, subject to Executive’s compliance with Sections 4 - 11 herein, the
Company shall pay Executive a cash bonus in a single lump sum payment in an
amount between $3.5 million and $4.0 million, with the exact amount within such
range to be determined by the Compensation Committee of the Board of Directors
of the Company in its sole discretion (the “Retention Bonus”), not more than 60
days following the earlier of November 19, 2018 or the date of the Qualifying
Termination. The Retention Bonus shall only be payable if the foregoing
conditions are met; however, neither such conditions nor the Retention Bonus
itself shall impose upon the Company any obligation to retain Executive in his
employ for any given period or upon any specific terms of employment.
If Executive’s employment with the Company terminates or is terminated for any
reason other than a Qualifying Termination, Executive shall not be eligible for
and shall forfeit any rights to the Retention Bonus.
1.1    Compensation and Benefits. During the term of Executive’s employment with
the Company through the Target Date (or Executive's earlier termination of
employment), Executive’s compensation shall not be lower than a (i) annual base
salary of $825,000, (ii) target annual incentive cash compensation award of 200%
of base salary, and (iii) target long-term incentive compensation award of 125%
of base salary; it being understood that as to the actual payments to be made to
Executive under foregoing clauses (ii) and (iii), the amounts thereof will be
determined in the same manner applicable to the other senior executives of the
Company, including with reference to Company performance in accordance with
formulas approved by the Compensation Committee; but provided that consideration
of Executive’s individual performance will only be used as a potential positive
factor in determining, and may not be used to negatively adjust, the payment
amount in clause (ii).
During the term of Executive’s employment with the Company through the Target
Date (or Executive's earlier termination of employment), Executive shall remain
eligible for medical, welfare
    









--------------------------------------------------------------------------------




and other benefits to the extent such medical, welfare and other benefits are
provided to other senior executives of the Company from time to time.
1.2         Position. During the term of Executive’s employment with the Company
through the Target Date (or Executive's earlier termination of employment),
Executive shall continue to serve as the Company's Chief Financial Officer and
shall have duties and responsibilities generally commensurate with those of the
chief financial officer of a U.S. property-casualty insurance company; provided,
however, that the foregoing shall not restrict the Chief Executive Officer of
the Company (the “CEO”) from making reasonable changes to Executive's duties and
responsibilities.
2.    Severance. If Executive experiences a Qualifying Termination prior to the
Target Date, subject to Executive’s compliance with Sections 4 - 11 herein, the
Company shall pay Executive cash severance equal to the sum of (i) the sum of
(x) Executive’s then current annual base salary, from the date of termination of
Executive’s employment through the Target Date, to be paid not less frequently
than monthly installments, and (y) the annual cash incentive compensation awards
that Executive would have received had Executive remained employed through the
Target Date (prorated through the Target Date) based on the Company’s
performance against the applicable performance goals during each applicable
performance period, in each case, payable at the same time annual cash incentive
compensation awards are paid to other employees of the Company, and (ii) the
amount, if any, by which $2.5 million exceeds the amount paid under clause (i)
above, payable on the due date of the last payment to be made under clause
(i)(y) above (the sum of (i) and (ii) above being referred to as the
“Severance”).
Nothing herein shall affect Executive’s or the Company’s rights or obligations
with respect to any long-term incentive compensation awards held by or
subsequently granted to Executive, which awards shall be governed by the
Company’s applicable plan and award agreements. If Executive experiences a
Qualifying Termination prior to the Target Date, subject to Executive’s
compliance with Sections 4 - 11 herein, in addition to any amounts to which
Executive is entitled as a result of such termination under the long-term
incentive plans or award agreements in which he participates, did participate or
would have participated through the Target Date, the Company shall pay Executive
an additional amount equal to the difference between (x) the amount that would
have been paid to him under such plans and award agreements had his employment
terminated on the Target Date and (y) the amount which he is paid under such
plans and award agreements as a result of his employment terminating on the date
of the Qualifying Termination, it being understood that the necessity of any
such payment will be determined in accordance with such plans and award
agreements as if Executive’s employment terminated on the Target Date and, if
applicable, payment will be made to Executive at the time or times that amounts
would have been paid to Executive under such plans and award agreements had his
employment terminated on the Target Date.
The Severance is in lieu of any other severance or similar benefits that would
otherwise have been payable to Executive under any other plan or agreements of
the Company.
If Executive’s employment is terminated after the Target Date for any reason
other than by the Company for Cause (defined herein) or Executive’s voluntary
resignation or retirement, Executive shall be entitled to severance commensurate
with his status as an Executive Vice President of CNA Financial Corporation.











Page 2





--------------------------------------------------------------------------------




2.1    Qualifying Termination. A Qualifying Termination of Executive’s
employment with the Company shall have occurred if either (i) the Company
terminates Executive’s employment other than for Cause (defined herein) and
other than on account of Disability (defined herein) or death, or (ii) Executive
terminates his employment for Good Reason (defined herein).
2.2    Target Date. The Target Date, for purposes of this Agreement, shall be
the earlier of November 19, 2018 or the second anniversary of the first date of
employment of a Chief Executive Officer of the Company to directly succeed
Thomas Motamed.
3.    Termination for Cause by the Company. For purposes of this Agreement,
Cause shall mean that the Board of Directors, in good faith, has determined that
Executive has engaged in or committed: (i) any act involving fraud, moral
turpitude, unlawful conduct or breach of fiduciary duty or the conviction of, or
pleading guilty or nolo contendere to, a felony; (ii) a substantial breach of
any provision of this Agreement; (iii) willful or reckless material misconduct
in the performance of Executive’s duties; or (iv) the habitual neglect of
duties; provided however, that, for purposes of clause (iii) and (iv), Cause
shall not include any one or more of the following: bad judgment, negligence or
any act or omission believed by Executive in good faith to have been in or not
opposed to the interest of the Company (without any intent by Executive to gain,
directly or indirectly, a profit to which he was not legally entitled) and
provided that Executive is provided with thirty (30) days written notice of the
Cause by the Company and an opportunity to cure, but only to the extent curable.
Executive shall not be deemed to have been terminated for Cause unless and until
the Board of Directors delivers him a copy of a written resolution, duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board of Directors that finds Executive has engaged in the conduct set forth
above. If Executive agrees to resign from his employment with the Company in
lieu of being terminated for Cause, he may be deemed to have been terminated for
Cause for purposes of this Agreement. For purposes of this Agreement,
“Termination without Cause by the Company” shall mean a termination of
Executive’s employment by the Company for any reason not specifically described
in the foregoing.
3.1    Termination by the Company for Disability. For purposes of this
Agreement, “Disability” means a physical or mental condition of Executive which,
as determined by the Board of Directors based on and consistent with available
medical information, is expected to continue beyond 26 weeks and which renders
Executive incapable of performing any substantial portion of his services, with
reasonable accommodation compatible with the fulfillment of his duties. Any
determination of whether Executive has a Disability shall be made by the Board
of Directors based on sufficient medical evidence from a physician mutually
selected by Executive and the Board of Directors for such purpose. Nothing in
this Section 3.1 shall be construed to waive Executive’s rights, if any, under
existing law, including the Family Medical Leave Act of 1993, 29 U.S.C. §2601
et. seq. and the Americans with Disabilities Act, 42 U.S.C. §12101 et. seq.
(including his right to receive a reasonable accommodation compatible with the
fulfillment of his duties).
3.2    Termination by Executive for Good Reason. For purposes of this Agreement,
“Good Reason” means any one or more of the following conditions or events that
occur without the prior written consent of Executive: (a) the reduction in
Executive’s base salary, target annual incentive opportunity or target long-term
incentive cash target compensation; (b) the material diminution of Executive’s
authority, duties or responsibilities, in each case, as contemplated by Section
1.2 of this Agreement; (c) the material change in the geographic location at
which Executive is required to                    







Page 3





--------------------------------------------------------------------------------




perform services for the Company without Executive’s consent, other than any
change related to the Company’s previously announced move of the Company’s
headquarters in 2018; or (d) the requirement that Executive report to anyone
other than the CEO. To qualify as a voluntary resignation with “Good Reason,”
Executive shall provide the Company written notice of the existence of the
condition or event described above within ninety (90) days of the initial
existence of such condition or event, and the Company shall have thirty (30)
days to remedy the condition or event measured from the date it receives
Executive’s notice. If the condition or event that qualifies as Good Reason is
not cured, Executive must resign within thirty (30) days following the end of
the Company’s cure period to be deemed to have incurred a resignation with Good
Reason.
4.    Release. Executive acknowledges that the retention and severance benefits
set forth in Sections 1 and 2 hereof, respectively, provide significant
additional benefits as compared to those available to the Company’s employees in
general. As a condition precedent to receiving any payments or other benefits
pursuant to either Section 1 or Section 2 of this Agreement, Executive agrees to
sign a full and complete release substantially in the Company’s customary form
as then in effect and consistent with and incorporating the relevant payment and
restriction terms herein, releasing the Company, its subsidiaries and affiliates
and their directors, officers and employees of any and all claims, both known
and unknown as of the date of Executive’s termination of employment with the
Company. In the absence of Executive’s executing such a release in a form
satisfactory to the Company, the Company shall have no obligation to Executive
to make any payments or provide any other benefits as provided in said Section 2
or otherwise upon termination of Executive’s employment by the Company.
5.    Confidentiality. Executive agrees that while he is employed by the
Company, and at all times thereafter, Executive shall not reveal or utilize
information, knowledge or data which is “confidential information” (defined
herein) and learned during the course of or as a result of his employment which
relates to: (a) the Company and/or any other business or entity in which the
Company during the course of Executive’s employment has directly or indirectly
held a greater than a 10% equity interest, whether voting or non-voting; and (b)
the Company’s customers, employees, agents, brokers and vendors. Executive
acknowledges that all such confidential information is commercially valuable and
is the property of the Company. Upon the termination of his employment Executive
shall return all confidential information and any copies thereof to the Company,
whether it exists in written, electronic, computerized or other form.
5.1    “Confidential Information” Defined. For purposes of this Agreement,
“confidential information” includes all information, knowledge or data (whether
or not a trade secret or protected by laws pertaining to intellectual property)
not generally known outside the Company (unless as a result of a breach of any
of the obligations imposed by this Agreement) concerning the business
operations, performance and other information of the Company or other affiliated
entities as described in Section 5 above. Such information may without
limitation include information relating to data, finances, marketing, pricing,
profit margins, underwriting, claims, loss control, marketing and business
plans, renewals, software, processing, vendors, administrators, customers or
prospective customers, products, brokers, agents and employees.
6.    Competition. Executive hereby agrees that, while he is employed by the
Company, and for a period through the earlier of November 19, 2018 or 6 months
following the date of

Page 4





--------------------------------------------------------------------------------




his termination of employment with the Company for any reason, he will not,
directly or indirectly, without the prior written approval of the CEO, enter
into any business relationship (either as principal, agent, board member,
officer, consultant, stockholder, employee or in any other capacity) with any
business or other entity that at any relevant time is engaged in the business of
property and casualty insurance and any other significant line of insurance in
which the Company is involved at the time of Executive’s termination of
employment in direct or indirect competition with the Company or any of its
affiliates anywhere in the United States (a “Competitor”); provided, however,
that such prohibited activity shall not include the ownership of less than 5% of
the outstanding securities of any publicly-traded corporation (determined by
vote or value) regardless of the business of such corporation. Upon the written
request of Executive, the CEO will determine whether a business or other entity
constitutes a “Competitor” for purposes of this Section 6; provided that the CEO
may require Executive to provide such information as the CEO determines to be
necessary to make such determination, and further provided that the current and
continuing effectiveness of such determination may be conditioned on the
accuracy of such information, and on such other factors as the CEO may
determine. For avoidance of doubt, a Competitor shall include an entity involved
in or servicing any line of business currently written or serviced by the
Company or previously written or serviced by the Company.
7.    Solicitation. Executive agrees that while he is employed by the Company,
and for a period of 12 months following his termination of employment with the
Company for any reason, he will not employ, offer to employ, engage as a
consultant, or form an association with any person who is then, or who during
the then preceding one year period was, an employee of the Company or any
subsidiary or affiliate of the Company or any successor or purchaser of any
portion thereof, nor will he solicit or assist any other person or entity in
soliciting for employment or consultation any person who is then, or who during
the then preceding one year period was, an employee of the Company or any
subsidiary or affiliate of the Company or any successor or purchaser of any
portion thereof.
8.    Non-interference. Executive agrees that while he is employed by the
Company, and for a period of 6 months following his termination of employment
with the Company for any reason, he will not disturb, attempt to disturb, or
cause any one else to disturb any business relationship or agreement between
either the Company or any subsidiary or affiliate of the Company or any
successor or purchaser of any portion thereof, and any other person or entity.
9.    Assistance with Claims. Executive agrees that, while he is employed by the
Company, and for a reasonable period (not less than 60 months from the date of
termination) thereafter, he will be available, on a reasonable basis, to assist
the Company and its subsidiaries and affiliates in the prosecution or defense of
any claims, suits, litigation, arbitrations, investigations, or other
proceedings, whether pending or threatened (“Claims”) that may be made or
threatened by or against the Company or any of its subsidiaries or affiliates by
meeting with representatives of the Company (including attorneys) and providing
truthful and accurate information. Executive agrees, unless precluded by law, to
promptly inform the Company if he is requested (i) to testify or otherwise
become involved in connection with any Claim against the Company or any
subsidiary or affiliate or (ii) to assist or participate in any investigation
(whether governmental or private) of the Company or any subsidiary or affiliate
or any of their actions, whether or not a lawsuit has been filed against the
Company or any of its subsidiaries or affiliates relating thereto. The Company
agrees to pay Executive for his time spent on such activities at an hourly rate
equal to his Base Compensation as in effect on the date of his

Page 5





--------------------------------------------------------------------------------




termination of employment divided by 2,000, and to reimburse Executive for any
reasonable expenses incurred by Executive and reasonable attorney’s fees
incurred by Executive in connection with obligations under this Section 9.
Nothing in this Section 9 is intended or shall be construed to prevent Executive
from cooperating fully with any governmental investigation or review as required
by applicable law or regulation.
10.    Return of Materials. Executive shall, at any time upon the request of the
Company, and in any event upon the termination of his employment with the
Company for any reason, immediately return and surrender to the Company all
property to the Company, including but not limited to originals and all copies,
regardless of medium, of any property belonging to the Company created or
obtained by Executive as a result of or in the course of or in connection with
his employment with the Company, regardless of whether such materials constitute
proprietary information, provided that Executive shall be under no obligation to
return written materials acquired from third parties which are generally
available to the public. Executive acknowledges that all such materials are, and
will remain, the exclusive property of the Company.
11.    Scope of Covenants.
(a)    Executive acknowledges that: (a) as a senior executive of the Company he
has and will have access to confidential information concerning not only the
business segments for which he may have been responsible (a non-exhaustive
summary of which appears in the Company’s reports on Forms 10-K and 10-Q filed
with the Securities and Exchange Commission), but the entire range of businesses
in which the Company was engaged; (b) that the businesses segments for which he
may have been responsible and the Company’s businesses are conducted
nation-wide; and (c) that the Company’s confidential information, if disclosed
or utilized without its authorization would irreparably harm the Company in: (i)
obtaining renewals of existing customers; (ii) selling new business; (iii)
maintaining and establishing existing and new relationships with employees,
agents, brokers, vendors; and (iv) other ways arising out of the conduct of the
businesses in which the Company and its affiliates are engaged.
(b)    To protect such information and such existing and prospective
relationships, and for other significant business reasons, Executive agrees that
it is reasonable and necessary that: (a) the scope of this agreement be
nation-wide; (b) its breadth include those segments of the entire insurance
industry in which the Companies conduct business; and (c) the duration of the
restrictions upon Executive be as indicated therein.
(c)    Executive acknowledges that the Company’s customer, employee and business
relationships are long-standing, near permanent and therefore are of critical
value to the Company. Executive agrees that neither any of the provisions in
this Agreement nor any enforcement of it by the Company alters or will alter his
ability to earn a livelihood for himself and his family, and further that both
said provisions and said enforcement are reasonably necessary to protect the
Company’s legitimate business and property interests and relationships,
especially those which he was responsible for developing or maintaining.
Executive agrees that his actual or threatened breach of the covenants set forth
in Sections 5 through 10 above would cause the Company irreparable harm and that
the Company would be entitled to an injunction, in addition to whatever other
remedies may be available, to restrain such actual or threatened breach.
Executive agrees that if bond is required in order for the Company to obtain
such relief, such bond need only be in a nominal amount and that he shall
reimburse

Page 6





--------------------------------------------------------------------------------




the Company for all costs of any such suit, including the Company’s reasonable
attorneys’ fees. Executive consents to the filing of any such suit against him
in any of the state or federal courts located in Illinois or any state in which
Executive resides. He further agrees that in the event of such suit or any other
action arising out of or relating to this Agreement, the parties shall be bound
by and the court shall apply the internal laws of the State of Illinois,
irrespective of rules regarding choice of law or conflicts of laws.
(d)    If he has not already done so, Executive agrees to be bound by and to
execute the Company’s Confidentiality, Computer Responsibility and Professional
Certification Agreement, a copy of which has been previously provided to
Executive and is incorporated by reference herein.
(e)    For purposes of Sections 5 through 11 hereof, the “Company” shall include
all subsidiaries and affiliates of the Company and CNA Financial Corporation, as
well as the Company.
12.    Effect of Covenants. Nothing in Sections 5 through 11 shall be construed
to limit or otherwise adversely affect any rights, remedies or options that the
Company would possess in the absence of the provisions of such Sections. In
addition, any other restrictive covenants applicable to Executive in any other
agreement or arrangement remain in full force an effect.
13.    Revision. The parties hereto expressly agree that in the event that any
of the provisions, covenants, warranties or agreements in this agreement are
held to be in any respect an unreasonable restriction upon Executive or are
otherwise invalid, for whatsoever cause, then the court or arbitrator so holding
is hereby authorized to (a) reduce the territory to which said covenant,
warranty or agreement pertains, the period of time in which said covenant,
warranty or agreement operates or the scope of activity to which said covenant,
warranty or agreement pertains or (b) effect any other change to the extent
necessary to render any of the restrictions contained in this agreement
enforceable.
14.    Severability. Each of the terms and provisions of this agreement is to be
deemed severable in whole or in part and, if any term or provision of the
application thereof in any circumstances should be invalid, illegal or
unenforceable, the remaining terms and provisions or the application thereof to
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and shall remain in full force and
effect.
15.    Binding Agreement; Assignment. This Agreement shall be binding upon the
parties hereto and their respective heirs, successors, personal representatives
and assigns. The Company shall have the right to assign this Agreement to any
successor in interest to the business, or any majority part thereof, of the
Company or any joint venture or partnership to which the Company is a joint
venture partner or general partner which conducts substantially all of the
Company’s business. Executive shall not assign any of his obligations or duties
hereunder, and any such attempted assignment shall be null and void.
16.    Controlling Law; Jurisdiction. This Agreement shall be governed by,
interpreted and construed according to the laws of the State of Illinois
(without regard to choice of law or conflict of laws principles). The parties
hereby irrevocably consent to jurisdiction of any state or federal court in Cook
County, Illinois for purposes of any action or proceeding relating to or arising
out of this Agreement, and hereby waive any objection to venue in any such
courts.

Page 7





--------------------------------------------------------------------------------




17.    Entire Agreement. Except as set forth in Section 12 above, this Agreement
and the award agreements referenced in Section 2 contain the entire agreement of
the parties with regard to the subject matter hereof, supersedes all prior
agreements and understandings, written or oral, and may only be amended by an
agreement in writing signed by the parties hereto.
18.    Additional Documents. Each party hereto shall, from time to time, upon
request of the other party, execute any additional documents which shall
reasonably be required to effectuate the intent and purposes of this Agreement.
19.    Incorporation. The introductory recitals hereof are incorporated in this
Agreement and are binding upon the parties hereto.
20.    Failure to Enforce. The failure to enforce any of the provisions of this
Agreement shall not be construed as a waiver of such provisions. Further, any
express waiver by either party with respect to any breach of any provision
hereunder by the other party shall not constitute a waiver of such party’s right
to thereafter fully enforce each and every provision of this Agreement.
21.    Survival. Except as otherwise expressly provided herein, the obligations
set forth in this Agreement, including Executive's obligations under Sections 5
- 11, shall survive the termination for any reason whatsoever, of Executive’s
employment with the Company.
22.    Headings. All numbers and headings contained herein are for reference
only and are not intended to qualify, limit or otherwise affect the meaning or
interpretation of any provision contained herein.
23.    Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:
(a)    in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;
(b)    in the case of certified or registered U.S. mail, five days after deposit
in the U.S. mail; or
(c)    in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
If to the Company:
CONTINENTAL CASUALTY COMPANY
333 S. Wabash
Chicago, IL 60604
Attn: Corporate Secretary

Page 8





--------------------------------------------------------------------------------




If to Executive:
D. Craig Mense
333 S. Wabash Avenue, 44th Floor
Chicago, Illinois 60604
or to such other address as either party shall furnish to the other party in
writing in accordance with the provisions of this Section 23.
24.    Gender. The masculine, feminine or neuter pronouns used herein shall be
interpreted without regard to gender, and the use of the singular or plural
shall be deemed to include the other whenever the context so requires.
25.    Arbitration of All Disputes. Except as otherwise provided herein, any
controversy or claim arising out of or relating to this Agreement (or the breach
thereof) shall be settled by final, binding and non-appealable arbitration in
Chicago, Illinois by three arbitrators. Except as otherwise expressly provided
in this Section 25, the arbitration shall be conducted in accordance with the
rules of the American Arbitration Association (the “Association”) then in
effect. One of the arbitrators shall be appointed by the Company, one shall be
appointed by Executive, and the third shall be appointed by the first two
arbitrators. If the first two arbitrators cannot agree on the third arbitrator
within 30 days of the appointment of the second arbitrator, then the third
arbitrator shall be appointed by the Association. The Company shall bear all
costs of the arbitration. This Section 25 shall not be applicable with respect
to any subject matter or controversy or relating to the provisions of Sections 5
through 11 of this Agreement.
26.    Tax Compliance. The parties intend that the Retention Bonus and the
Severance will be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (“Code”), the Treasury regulations and other guidance issued by the
Internal Revenue Service thereunder (herein, “Code Section 409A”). To the extent
that any promise to pay compensation or benefits provided herein are deemed,
however, to constitute a “deferral of compensation” subject to Code Section
409A, this Agreement shall be interpreted to comply with Code Section 409A. The
parties will negotiate, in good faith, to amend this Agreement as necessary to
comply with Code Section 409A in a manner that preserves the original intent of
the parties to the extent reasonably possible.
(a)    Short-Term Deferral Exception. Neither the Retention Bonus described in
Section 1 nor the Severance described in 2 shall be deemed to provide a
“deferral of compensation” for purposes of Code Section 409A pursuant to
Treasury regulation §1.409A-1(b)(4) to the extent Executive actually or
constructively receives such compensation or benefits under this Agreement on or
before the fifteenth (15th) day of the third (3rd) month following the end of
Executive’s first tax year in which his right to payment is no longer subject to
a substantial risk of forfeiture.
(b)    Separation Pay Due to Involuntary Separation from Service Exception. The
Severance described in Section 2 shall not be deemed to provide a “deferral of
compensation” for purposes of Code Section 409A pursuant to Treasury regulation
§1.409A-1(b)(9)(iii) to the extent the compensation or benefits (or portion
thereof) under this Agreement meets the requirements of (1) and (2) below:
(1)    the Severance does not exceed two (2) times the lesser of:

Page 9





--------------------------------------------------------------------------------




(A)
the sum of Executive’s annualized compensation based on his annual rate of pay
for services provided to the Company for the tax year of Executive preceding the
tax year in which his termination of employment occurred (adjusted for any
increase during such year that was expected to continue indefinitely if
Executive had not incurred a termination of employment, or

(B)
the Code Section 401(a)(17) limit for the year (increased for cost-of-living
adjustments) in which Executive incurred a termination of employment.

(2)
the Severance must be paid no later than the last day of the second tax of
Executive that immediately follows the tax year of Executive in which his
termination of employment occurs.

The Company and Executive intend the exception described in Section 25(b) to
apply to severance payments or benefits provided under this Agreement that are
equal to or less than the severance pay limit described in Section 25(b)(1).
(c)    Separate Payments. Any installment payments or benefits that Executive
receives under this Agreement shall be treated as “separate payments” for
purposes of Code Section 409A.
(d)    Termination of Employment. For purposes of this Agreement, a “termination
of employment” and similar terms shall be construed consistently with a
“separation of service” as defined by Code Section 409A(a)(2)(i) and Treasury
regulation §1.409A-1(h). Thus, Executive will be treated as having incurred a
termination of employment with the Company only if Executive’s termination of
employment or other change in employment status constitutes a “separation from
service” within the meaning of Code Section 409A(a)(2)(i) and Treasury
regulation §1.409A-1(h).
(e)    Six Month Delay Rule. If, as of the effective date of Executive’s
termination of employment, Executive is a “specified employee,” as determined by
the Company in accordance with Code Section 409A(a)(2)(B)(i) and the guidelines
established pursuant to Treasury regulation §1.409A-1(i), any amount payable to
Executive upon or by reason of a termination of employment that constitutes a
“deferral of compensation” within the meaning of Code Section 409A shall be
subject to a six (6) month delay as required by Code Section 409A(a)(2)(B)(i);
provided, however, that such six (6) month delay shall not be required with
respect to any payment (or portion thereof) that the Company determines is not
governed by Code Section 409A by reason of Section 25(a), Section 25(b) or any
other exemption. If a payment of any amount is delayed by reason of this six (6)
month delay, such amount or amounts shall be paid, without interest, on the
Company’s first payroll date in the seventh (7th) month that starts after the
effective date of Executive’s termination of employment (or, if earlier, within
ninety (90) days after Executive’s death on a date determined by the Company in
its sole discretion).
[Signature page follows]
    











Page 10





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


CONTINENTAL CASUALTY COMPANY


By:    /s/ Thomas Pontarelli


Title:
EVP and Chief Administrative Officer





/s/ D. Craig Mense
D. Craig Mense

Page 11



